Citation Nr: 9919916	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-09 664 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Hartford Connecticut 
Regional Office (RO), which granted the veteran an increased 
evaluation for his service-connected schizophrenia, from 10 
percent to 50 percent.


REMAND

The veteran served on active duty from August 1969 to June 
1971.  He has requested (VA Form 9, March 10, 1997) a hearing 
before a member of the Board at the RO.  During the course of 
a September 1997 hearing before the Hearing Officer at the 
RO, the veteran was informed that his case would remain on 
the list awaiting a travel board hearing unless he withdrew 
his request (transcript at 21).  He has not done so.  The 
case is remanded to the RO for the following action:

The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 C.F.R. § 20.704 
(1997).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



